EXHIBIT 99.1 REVA Announces Positive 12-Month Clinical Results 4.2% rate of MACE equivalent to best-in-class drug-eluting stents San Diego, California and Sydney, Australia (Wednesday, 17 May 2017, AEST) – At the Paris Course on Revascularization (“EuroPCR”) being held this week in Paris, France, REVA Medical, Inc. (ASX: RVA) (“REVA” or the “Company”) announced sustained positive clinical results from the FANTOM II clinical trial. The trial is evaluating the safety and performance of the Company’s Fantom sirolimus-eluting bioresorbable coronary scaffold in 240 patients outside the United States. Six-month data from the trial was used as the basis for European CE Marking for Fantom, which was granted last month. The current data release showcases safety data through 12 months in all patients, as well as imaging data on subsets of patients from the trial. Clinical follow-up on the 240 patients showed a very low 4.2% rate of Major Adverse Cardiac Events (“MACE”) through 12 months. MACE is a composite of cardiac death, myocardial infarction (“heart attack”), and clinically-driven revascularization. The 12-month MACE rate demonstrates a strong safety profile for Fantom over a sustained timeframe. In addition to the low MACE rate, there have been no reported cases of late or very late scaffold thrombosis to date.
